17-369
     Rahman v. Sessions
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A206 233 967
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 8th day of May, two thousand eighteen.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            RICHARD C. WESLEY,
10            DENNY CHIN,
11                 Circuit Judges.
12   _____________________________________
13
14   MASUDER RAHMAN,
15                 Petitioner,
16
17                        v.                                     17-369
18                                                               NAC
19   JEFFERSON B. SESSIONS III,
20   UNITED STATES ATTORNEY GENERAL,
21                 Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                      Indra Pal, Brooklyn, NY.
25
26   FOR RESPONDENT:                      Chad A. Readler, Acting Assistant
27                                        Attorney General; Nancy Friedman,
28                                        Senior Litigation Counsel;
29                                        Virginia Lum, Attorney, Office of
1                                       Immigration Litigation, United
2                                       States Department of Justice,
3                                       Washington, DC.
4
5          UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9          Petitioner   Masuder         Rahman,    a    native   and   citizen    of

10   Bangladesh, seeks review of a January 10, 2017, decision of

11   the   BIA   affirming     a   February       23,    2016,   decision   of    an

12   Immigration Judge (“IJ”) denying Rahman’s application for

13   asylum,     withholding       of    removal,       and   relief   under     the

14   Convention Against Torture (“CAT”).                 In re Masuder Rahman,

15   No. A 206 233 967 (B.I.A. Jan. 10, 2017), aff’g No. A 206 233

16   967 (Immig. Ct. N.Y. City Feb. 23, 2016).                    We assume the

17   parties’ familiarity with the underlying facts and procedural

18   history in this case.

19         We review the decisions of both the BIA and the IJ.                   See

20   Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).

21   The applicable standards of review are well established.                    See

22   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d
23   162, 165-66 (2d Cir. 2008).           “Considering the totality of the
                                            2
1    circumstances, . . . a trier of fact may base a credibility

2    determination on the demeanor, candor, or responsiveness of

3    the applicant . . . , the consistency between the applicant’s

4    or witness’s written and oral statements . . . , the internal

5    consistency of each such statement, the consistency of such

6    statements with other evidence of record . . . , and any

7    inaccuracies or falsehoods in such statements, . . . or any

8    other relevant factor.”         8 U.S.C. § 1158(b)(1)(B)(iii); see

9    also Xiu Xia Lin, 534 F.3d at 163-64.               “We defer . . . to an

10   IJ’s credibility determination unless . . . it is plain that

11   no   reasonable      fact-finder     could     make     such      an   adverse

12   credibility    ruling.”        Xiu    Xia     Lin, 534 F.3d     at    167.

13   Substantial evidence supports the agency’s determination that

14   Rahman was not credible.

15        The    agency    reasonably     relied    on    discrepancies          among

16   Rahman’s testimony, his application, and his wife’s affidavit

17   regarding    the     three   instances      when     Awami    League    (“AL”)

18   members     allegedly        attacked       him.            See    8        U.S.C.

19   § 1158(b)(1)(B)(iii).        Although Rahman testified that he was

20   rendered     unconscious       during    all        three     attacks,        his

21   application and his wife’s letter, which described all three
                                          3
1    attacks, reported Rahman as unconscious only after the third

2    attack.      See Xiu Xia Lin, 534 F.3d at 166-67 & n.3 (describing

3    omissions as inconsistencies in terms of credibility and

4    upholding agency’s reliance on omissions from supporting

5    letters); Ming Zhang v. Holder, 585 F.3d 715, 726 (2d Cir.

6    2009) (“Omissions that go to a heart of an applicant’s claim

7    can form the basis for an adverse credibility determination.”

8    (brackets omitted) (quoting Cheng Tong Wang v. Gonzales, 449

9 F.3d 451, 453 (2d Cir. 2006))).               Moreover, as the agency

10   found,       Rahman     introduced     additional    inconsistency       by

11   testifying that AL members dragged him out of a shop and beat

12   him in the street, whereas his asylum application reported

13   that    he   was   beaten   in   the   shop   because   he    refused   his

14   attackers’ order to leave.             See Ramsameachire v. Ashcroft,

15   357 F.3d 169, 181 (2d Cir. 2004) (upholding agency’s reliance

16   on differing descriptions of harm).

17          These inconsistencies constitute substantial evidence

18   for    the    adverse    credibility       determination     because    they

19   undermined Rahman’s credibility as to the alleged incidents

20   of persecution.         See Xian Tuan Ye v. Dep’t of Homeland Sec.,

21   446 F.3d 289, 295 (2d Cir. 2006) (holding that material
                                            4
1    inconsistency relating to central aspect of asylum claim

2    provided     substantial          evidence         for    adverse      credibility

3    determination).          The IJ was not required to accept Rahman’s

4    explanations        or   credit    his    documentary          evidence    because

5    neither resolved the discrepancies.                  See Majidi v. Gonzales,

6    430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more

7    than    offer   a    plausible      explanation          for   his    inconsistent

8    statements to secure relief; he must demonstrate that a

9    reasonable      fact-finder       would       be   compelled     to    credit    his

10   testimony.”      (quotation        marks       omitted));        Biao     Yang   v.

11   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s

12   failure to corroborate his or her testimony may bear on

13   credibility, because the absence of corroboration in general

14   makes an applicant unable to rehabilitate testimony that has

15   already been called into question.”).                    Although Rahman states

16   that he felt rushed and became confused while testifying, the

17   record shows that he received a full and fair opportunity to

18   present his claim.         See Li Hua Lin v. U.S. Dep’t of Justice,

19   453 F.3d 99, 104-05 (2d Cir. 2006) (discussing argument that

20   credibility ruling amounted to due process violation).

21          Given the inconsistencies and omissions relating to the
                                               5
1    three    alleged   incidents    of     persecution     and    the   lack   of

2    corroboration to resolve the discrepancies, the totality of

3    the circumstances supports the agency’s adverse credibility

4    determination.       See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

5    Lin, 534 F.3d      at   166-67.          The   adverse    credibility

6    determination      is   dispositive      of    asylum,   withholding       of

7    removal, and CAT relief because all three claims rely on

8    Rahman’s credibility.         See Paul v. Gonzales, 444 F.3d 148,

9    156-57 (2d Cir. 2006).

10          For the foregoing reasons, the petition for review is

11   DENIED.

12                           FOR THE COURT:
13                           Catherine O’Hagan Wolfe, Clerk of Court
14




                                          6